Citation Nr: 1009032	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-12 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1945 to February 
1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

A hearing was scheduled to be held before the undersigned 
Veterans Law Judge at this RO in December 2009.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is related to in-service noise 
exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met. 
38 U.S.C.A. § 1101, 1110, 1112 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, an August 2006 letter appears to have provided this 
notice, as well as notice as to how disability evaluations 
and effective dates are assigned.  In any event, in light of 
the favorable decision below, the Board finds that any 
deficiency in the notice provided herein was not prejudicial 
to the Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 3 
C.F.R.§ 3.303(b) (2009).  

The Board notes that it appears that the Veteran's service 
medical records and most of his personnel records were 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973 and have not been located.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992);  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and majority of the personnel 
records remain absent from the file, the Board's analysis has 
been undertaken with the heightened obligation set forth in 
Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran contends that he has tinnitus as a result of in-
service noise exposure.  The Veteran was initially denied in 
October 2006 by the RO on the basis that his personnel 
records indicate he was a clerk typist.  However, the Veteran 
testified at the December 2009 Board hearing that he was 
assigned as a rifleman in Camp Wheeler, Georgia, when he 
entered the military.  It was when the Veteran was 
transferred to Germany that he was a clerk driver.  See Board 
hearing transcript, dated December 2009. 

Specifically, the Veteran claimed he was part of the 78th 
Infantry Division as a rifleman.  He submitted photos of 
himself carrying a rifle outside his barracks in full gear.  
See Veteran's Statement in Support of Claim, dated August 
2007.  The Veteran also submitted a letter from A.J.B., who 
stated that in 1945 she visited the Veteran at Camp Wheeler 
with his mother.  See A.J.B.'s letter, dated August 2007.

The Veteran stated that as a rifleman in the infantry he 
trained with "M1 rifle, rifle grenades, mortars..."  He 
stated he was not given hearing protective gear during 
trainings.  He noticed that afterwards he had ringing in his 
ears and thought it would eventually disappear but it did 
not.  He does not recall being provided with hearing tests 
during service and denies being exposed to loud noise after 
service.  See Board hearing transcript. 

The Board finds the Veteran's statement and lay evidence 
credible that he was an infantry rifleman in Camp Wheeler 
during service.  In addition, the Veteran is competent to 
report as to his own symptoms, and the Board finds the 
Veteran's history of experiencing tinnitus since service 
credible and consistent with the nature and circumstances of 
his service as a rifleman.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2008); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (the layperson may be competent to identify 
the condition where the condition is simple).  

While there are no medical treatment records in the Veteran's 
file and the Veteran has testified he has not been examined 
for tinnitus, the Board finds the medical evidence is at 
least in relative equipoise on this issue.  When the evidence 
is in relative equipoise, the benefit of the doubt doctrine 
provides that such reasonable doubt will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Consequently, resolving such reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran incurred 
tinnitus from service.  38 U.S.C.A. § 5107.  In granting this 
claim, the Board has resolved all doubt in the Veteran's 
favor.


ORDER

Service connection for tinnitus is granted, subject to the 
regulations governing the payment of VA monetary benefits.


REMAND

As stated above, the Board acknowledges the Veteran's service 
as an infantry rifleman while stationed in Camp Wheeler.  The 
Veteran testified that he had hearing loss since leaving 
service but was never tested prior to this claim.  He stated 
he has difficulty understanding people due to his hearing 
loss and listening to the television.  The Veteran also 
stated that he has been treated for his disability at the VA 
outpatient facility at Bay Pines, Florida.  See Board hearing 
transcript.  

The first element of service connection is a showing by 
competent medical evidence of a current disability.  Impaired 
hearing will be considered to be a disability under 38 C.F.R. 
§3.385 when either 1) the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

A VA examination has not been provided for this claim and, in 
this case, based on the evidence of loud noise exposure 
during service and the Veteran's history of hearing loss 
since service,  the Board finds that an examination and 
opinion are needed.  In addition, any treatment records 
available for the Veteran should be obtained and associated 
with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Any additional VA and private treatment 
records must be obtained.  Namely, the VA 
treatment records from the Bay Pines 
facility.  If necessary, the Veteran should 
be asked to provide additional dates of 
treatment, names of health care providers, 
and locations of treatment facilities used.

2.	After any VA treatment records are 
obtained, the Veteran should be scheduled 
for a VA audiological examination to 
determine the nature and etiology of any 
diagnosed ear disorder, specifically 
hearing loss, and the examiner is asked to 
state whether it is at least as likely or 
not that any bilateral hearing loss 
diagnosed is etiologically related to 
service.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.	The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for hearing loss.  If the benefits sought 
are not granted, the Veteran should be 
furnished a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


